            Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                          )
BN FARM LLC d/b/a THE FARM BAR AND )
GRILLE ESSEX, BN IPSWICH LLC d/b/a        )
FOX CREEK TAVERN f/k/a EN FUEGO           )
COCINA MEXICANA, BN MARINA LLC, )
BNR BEVERLY INC d/b/a EN FUEGO            )
BEVERLY, BNR SALISBURY LLC d/b/a          )
PORTSIDE WATERFRONT KITCHEN &             )
BAR, BNR METHUEN LLC d/b/a THE            )
MILLER’S TAVERN a/k/a THE MILLER          )
TAVERN, BNFARMDOVER, LLC d/b/a THE )
FARM BAR & GRILLE DOVER,                  )            Civil Action No. 1:20-cv-10874-MBB
BNRFARMMANCH LLC d/b/a THE FARM )
BAR & GRILLE MANCHESTER, BNR              )
HAMPTON LLC d/b/a THE 401 TAVERN          )
and BN REALTY LIMITED LIABILITY           )
COMPANY,                                  )
   Plaintiffs/Defendants-in-Counterclaim, )
                                          )
v.                                        )
                                          )
THE CINCINNATI CASUALTY COMPANY, )
   Defendant/Plaintiff-in-Counterclaim.   )
                                          )

                              JOINT STATEMENT OF FACTS

       The parties stipulate to the following facts in relation to the Cross Motions for Summary

Judgment that the parties are filing in the above-captioned case. The stipulation is limited to the

pending matter and motions. The parties expressly reserve the right to contest the following facts

in the event the Motions for Summary Judgment are denied:

       1.       The plaintiffs own and operate several restaurants, which contain bars, in

Massachusetts and New Hampshire that offer onsite food and alcohol service to their patrons.

Since opening their restaurants, the plaintiffs’ brand and business model has been based upon a




                                                1
            Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 2 of 9




full service, in-person food and alcohol consumption model which represents the primary source

of plaintiffs’ customers and business.

       2.       On January 30, 2020, the World Health Organization designated the 2019 novel

Coronavirus known as SARS-CoV-2. SARS-CoV-2 causes a viral disease in humans called

COVID-19. The WHO declared the COVID-19 outbreak a Public Health Emergency of

International Concern.

       3.       On January 31, 2020, United States Health and Human Services Secretary Alex M.

Azar II declared a public health emergency for the entire United States

       4.       COVID-19 is a highly contagious and, at times, fatal respiratory disease.

       5.       COVID-19 has several modes of transmission, including through symptomatic

transmission, pre-symptomatic transmission or asymptomatic transmission.

       6.       Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual.

       7.       Studies indicate COVID-19 is primarily transmitted from infected people to others

when people are in close contact with each other (within about 6 feet, or 2 arm lengths), through

respiratory droplets.

       8.       The incubation period for COVID-19 — the time between exposure to the virus

(becoming infected) and symptom onset — averages 5-6 days; however, the incubation period can

extend up to 14 days.

       9.       During the incubation period, also known as the “pre-symptomatic” period, some

infected persons can be contagious such that transmission can occur before the infected person

manifests or experiences any symptoms.



                                                 2
         Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 3 of 9




       10.     Stainless steel, plastic, glass and copper are all used in relation to the plaintiffs’

food preparation and/or service.

       11.     On March 11, 2020, the World Health Organization declared the COVID-19

outbreak as a pandemic, which declaration remains in effect.

       12.     On March 10, 2020, Governor Charles D. Baker of Massachusetts issued

Governor's Declaration of a State of Emergency Due to COVID-19 in which he declared a State

of Emergency in Massachusetts in response to COVID-19 and to prevent the spread of COVID-

19.

       13.     On March 13, 2020, President Donald J. Trump made a determination of emergency

under the Stafford Act due to the COVID-19 pandemic.

       14.     On March 13, 2020, Governor Christopher T. Sununu of New Hampshire issued

Executive Order 2020-04 in which he declared a State of Emergency in New Hampshire due to

COVID-19 and to prevent the spread of COVID-19.

       15.     The declaration of the States of Emergency in Massachusetts and New Hampshire

remain in effect.

       16.     Governor Sununu issued Emergency Order No. 2 Pursuant to Executive Order No.

2020-04 on March 16, 2020. The order includes text stating that food and beverage sales were

restricted to carry-out, delivery, curbside pick-up, and drive through only, to the extent permitted

by current law. The order further stated that no onsite consumption was permitted, and all onsite

consumption areas in restaurants, diners, bars, saloons, private clubs, or any other establishment

that offers food and beverages for sale shall be closed to customers.

       17.     Governor Baker issued COVID-19 Order No. 13 on March 17, 2020, which stated

that restaurants, bars, and other retail establishments that sell food and beverages to the public



                                                 3
           Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 4 of 9




provide Covid-19 Essential Services and are designated as such in Exhibit A to the Order. Per the

Order, these establishments were, therefore, encouraged to continue to offer food and beverages

for take-out and delivery provided that they follow the social distancing protocols set forth in

Department of Public Health guidance. Restaurants, bars, or other establishments that offer food

or beverages to the public were not permitted to allow on-premises consumption of food or

beverages.1

          18.   The Executive Orders prohibiting onsite food and beverage consumption in all

restaurants and bars in Massachusetts and New Hampshire remained in effect until June 8, 2020,

on which date outdoor dining became permissible in Massachusetts, and until May 18, 2020, on

which date outdoor dining became permissible in New Hampshire.

          19.   The plaintiffs did not provide either onsite or carryout/delivery service from March

16, 2020 (New Hampshire) and March 17, 2020 (Massachusetts) until April 22, 2020.

          20.   On various dates between April 22, 2020 and May 13, 2020, the plaintiffs began

providing carryout and delivery services at each of their locations.

          21.   Subject to reduced capacity and other restrictions, the plaintiffs resumed onsite food

and alcohol service in their New Hampshire restaurants and bars on June 15, 2020 and in their

Massachusetts restaurants on June 22, 2020.

          22.   The tables at the plaintiffs’ restaurants are constructed of wood.

          23.   The bars at the plaintiffs’ restaurants are constructed of wood, cement, metal and/or

quartz.




1
        Governor Sununu’s Emergency Order No. 2 Pursuant to Executive Order No. 2020-04
dated March 16, 2020 and Governor Baker’s COVID-19 Order No. 13 dated March 17, 2020 shall
collectively be referred to as the “Executive Orders.”


                                                  4
            Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 5 of 9




          24.    On February 13, 2020, Cincinnati issued a commercial property policy of

insurance, Policy No. EPP0568391, to First Named Insured “The Farm Bar and Grille” (the

“Policy”).2

          25.    The Policy covers the period from February 13, 2020 through February 13, 2021.

          26.    The Building and Personal Property Coverage Form, Form FM 101 05 16,states:

                 SECTION A. COVERAGE

                 We will pay for direct “loss” to Covered Property at the “premises”
                 caused by or resulting from any Covered Cause of Loss.

          (emphasis in original).

          27.    Form FM 101 05 16 states: “‘Loss’ means accidental physical loss or accidental

    physical damage.”

          28.    The Policy does not define either “physical loss” or “physical damage.”

          29.    Form FM 101 05 16 states:

                 5.      Coverage Extensions

                                                ...

                 (b)     Business Income and Extra Expense

                         (1)    Business Income

                                We will pay for the actual loss of “Business Income” and “Rental
                                Value” you sustain due to the necessary “suspension” of your
                                “operations” during the “period of restoration.” The “suspension”
                                must be caused by direct “loss” to property at a “premises” caused
                                by or resulting from any Covered Cause of Loss . . .




2
       In accordance with an endorsement entitled “Named Insured Schedule - Massachusetts”,
Form No. AA 906 A MA 09 18, BN Farm Essex, BN Ipswich, BN Marina, BNR Beverly, BNR
Salisbury, BNR Methuen, BNR Farm Dover, BN Farm Manchester, BNR Hampton and BN Realty
were added as named insureds under the Policy.


                                                  5
         Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 6 of 9




                        (2)    Extra Expense

                               (a) We will pay Extra Expense you sustain during the “period of
                                   restoration.” Extra expense means necessary expenses you
                                   sustain (as described in Paragraphs 2(b), (c) and (d) during the
                                   “period of restoration” that you would not have sustained if there
                                   had been no direct “loss” to property caused by or resulting from
                                   a Covered Cause of Loss . . .

                        (3)    Civil Authority

                               When a Covered Cause of Loss causes damage to property other
                               than Covered Property at a “premises”, we will pay for the actual
                               loss of “Business Income” and necessary Extra Expense you sustain
                               caused by action of civil authority that prohibits access to the
                               “premises”, provided that both of the following apply:

                               (a) Access to the area immediately surrounding the damaged
                                   property is prohibited by the civil authority as a result of the
                                   damage; and

                               (b) The action of civil authority is taken in response to dangerous
                                   physical conditions resulting from the damage or continuation
                                   of the Covered Cause of Loss that caused the damage, or the
                                   action is taken to enable a civil authority to have unimpeded
                                   access to the damaged property.

       30.    Form FM 101 05 16 defines “period of restoration” as:

              11.       “Period of Restoration” means the period of time that:

                        a.     Begins at the time of direct “loss”.

                        b.     Ends on the earlier of:

                               (1)    The date when the property at the “premises” should be
                                      repaired, rebuilt or replaced with reasonable speed and
                                      similar quality; or

                               (2)    The date when business is resumed at a new permanent
                                      location.

       31.    In pertinent part, the Business Income (and Extra Expense) Coverage Form, Form

FA 213 05 16, states:



                                                 6
      Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 7 of 9




1.   Business Income

            a. We will pay for the actual loss of “Business Income” you sustain due to the
               necessary “suspension” of your “operations” during the “period of
               restoration.” The “suspension” must be caused by direct “loss” to property at
               “premises” which are described in the Declarations and for which a “Business
               Income” Limit of Insurance is shown in the Declarations. The “loss” must be
               caused by or result from a Covered Cause of Loss . . .

2.   Extra Expense

           a. Extra Expense coverage is provided at the “premises” described in the
              Declarations only if the Declarations show that “Business Income” coverage
              applies at that “premises.”

           b. Extra Expense means necessary expenses you sustain (as described in
              Paragraphs 2.c., d. and e.) during the “period of restoration” that you would not
              have sustained if there had been no direct “loss” to property caused by or
              resulting from a Covered Cause of Loss.

           c. If these expenses reduce the otherwise payable “Business Income” “loss”, we
              will pay expenses (other than the expense to repair or replace property as
              described in Paragraph 2.d.) to:

                  (1) Avoid or minimize the “suspension” of business and to continue
                      “operations” either:

                       (a) At the “premises”; or

                       (b) At replacement “premises” or temporary locations, including
                           relocation expenses and costs to equip and operate the replacement
                           location or temporary location; or

                  (2) Minimize the “suspension” of business if you cannot continue
                      “operations.”

                                           ...
5.   Additional Coverages

                                           ...

            b. Civil Authority

           When a Covered Cause of Loss causes direct damage to property other than
           Covered Property at the “premises”, we will pay for the actual loss of “Business
           Income” you sustain and necessary Extra Expense you sustain caused by action of

                                            7
         Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 8 of 9




               civil authority that prohibits access to the “premises”, provided that both of the
               following apply:

                      (1) Access to the area immediately surrounding the damaged property is
                          prohibited by civil authority as a result of the damage; and

                      (2) The action of civil authority is taken in response to dangerous physical
                          conditions resulting from the damage or continuation of the Covered
                          Cause of Loss that caused the damage, or the action is taken to enable a
                          civil authority to have unimpeded access to the damaged property.

       32.     In 2006, the Insurance Services Office (“ISO”), an insurance industry organization

that develops standardized insurance forms for use by insurers, submitted an exclusionary

endorsement, as set forth in ISO Circular LI-CF-2006-175, entitled Exclusion of Loss Due to Virus

or Bacteria.

       33.     The Policy does not contain the virus exclusion related to Circular LI-CF-2006-

175.

       34.     On March 16, 2020, the plaintiffs presented a claim to Cincinnati under the Policy

for their alleged loss of business income due to the Coronavirus outbreak.

       35.     On March 25, 2020, Cincinnati issued a reservation of rights letter and request for

information.

       36.     On April 21, 2020, the plaintiffs requested that Cincinnati rescind its reservation of

rights and afford coverage for their alleged loss of business income claim. In addition, the April

21, 2020 letter responded to Cincinnati’s request for information and documentation.

       37.     On April 28, 2020, Cincinnati denied coverage under the Policy to the plaintiffs for

their alleged business income losses, extra expenses and any losses caused by civil authority (the

“Coverage Denial Letter”).




                                                 8
          Case 1:20-cv-10874-MBB Document 32 Filed 12/04/20 Page 9 of 9




       38.     On May 7, 2020, the plaintiffs filed a Complaint in the United States District Court

for the District of Massachusetts seeking, among other things, a declaratory judgment that

coverage is available and owed to the plaintiffs under the Policy.

       39.     On July 22, 2020, Cincinnati filed an Answer and Counterclaim seeking, among

other things, a declaratory judgment that coverage is not available under the Policy.

       40.     The parties agree and stipulate that Massachusetts substantive law governs the

issues in dispute.

BN FARM LLC d/b/a THE FARM BAR                       THE CINCINNATI CASUALTY
AND GRILLE ESSEX, BNIPSWICH LLC                      COMPANY,
d/b/a FOX CREEK TAVERN f/k/a EN                      By its attorneys,
FUEGO COCINA MEXICANA, BN
MARINA LLC, BNR BEVERLY INC
d/b/a EN FUEGO BEVERLY, BNR
SALISBURY LLC d/b/a PORTSIDE
WATERFRONT KITCHEN & BAR, BNR
METHUEN LLC d/b/a THE MILLER’S
TAVERN a/k/a THE MILLER TAVERN,
BNFARMDOVER, LLC d/b/a THE
FARM BAR & GRILLE DOVER,
BNRFARMMANCH LLC d/b/a THE
FARM BAR & GRILLE MANCHESTER,
BNR HAMPTON LLC d/b/a THE 401
TAVERN and BN REALTY LIMITED
LIABILITY COMPANY,
By their attorney,


/s/ Seth H. Hochbaum                                 /s/ Robert L. Ciociola
SETH H. HOCHBAUM, BBO NO. 568118                     ROBERT L. CIOCIOLA, BBO NO. 084140
REGNANTE STERIO LLP                                  NORA R. ADUKONIS, BBO NO. 676932
Edgewater Office Park                                LITCHFIELD CAVO LLP
401 Edgewater Place, Suite 630                       6 Kimball Lane, Suite 200
Wakefield, MA 01880-6210                             Lynnfield, MA 01940
(781) 246-2525                                       (781) 309-1503
shochbaum@regnante.com                               ciociola@litchfieldcavo.com
                                                     adukonis@litchfieldcavo.com

Dated: December 4th, 2020



                                                 9
